DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.
 
Allowable Subject Matter
Claims 2-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to determine any priori art which teaches the specific structural design layout as per limitation of “… a first blade and a second blade in the enclosure, the first blade having a radio transceiver on a front side of the first blade, and the second blade having a radio transceiver on a front side of the second blade, the front side of the second blade facing directly towards front side of the second blade, and the radio transceiver of the second blade to communicate directly with the radio transceiver of the first blade, wherein a beam between the radio transceiver of the second blade and the radio transceiver of the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adiletta et al. US 2015/0288410 – Figures 1, 2 and 3 depict a radio frequency transceiver that has the ability to transmit signals between itself and another self-facing radio frequency transceiver which are capable of directed radio beams for communication toward one another given the spatial orientation of the two RF transceivers. It also teaches in Figure 11 that multiple blade servers are installed in a chassis parallel to each other within close proximity to engage in RF communications, wherein as disclosed by the connections for input 214 are used to mount the RF transceiver to blades in a chassis a depicted in figures 5a-5f and in ¶42, ¶50 and ¶69. Therefore the structural design would have been able to configure with the knowledge of the disclosed invention however this reference belongs to Intel which is the assignee of the instant application. 
Adiletta et al. US 9,496,592 – see above comments.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467